Citation Nr: 1723328	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  07-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August 1960 to November 1960, with additional Army Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2010, the appellant testified at a hearing before a Veterans Law Judge (VLJ).  In March 2011, the Board remanded the claims on appeal for further evidentiary development.  In October 2013, the Board notified the appellant that the VLJ who conducted the December 2010 hearing was no longer at the Board, and inquired whether he desired a new Board hearing in conjunction with this appeal.  The appellant's claim was remanded in April 2014 to afford him a new Board hearing, per his request.  In February 2016, the appellant testified at a hearing before the undersigned VLJ.  Transcripts of both hearings are associated of record.  

In July 2016, the Board remanded the claims on appeal for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board apologizes for the delay, but additional development is necessary prior to adjudication of the claims.

Initially, the Board notes that clarification has not been sought in regard to the type of speech test used by the private audiologists who examined the appellant's hearing, as specifically requested in the July 2016 Board remand directives, and such action must be taken on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the AOJ is to contact the noted audiologists - the appellant's assistance is only needed if a release form is necessary prior to such action. 

Additionally, since the appellant's April 2011 VA examination, additional relevant records have been associated with the claims file.  Specifically, records dated August 4-9, 1961 show that the appellant was hospitalized in Fort Campbell, Kentucky for an ear injury while in the field.  In light of these new records, and given the length of time since the appellant was last examined by VA, a new examination is needed.  Updated records should also be secured.

The issue of entitlement to an acquired psychiatric disability is intertwined with the bilateral hearing loss claim, and therefore must also be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records dated since January 2012.  Any negative responses should be associated with the claims file.

2. With any necessary assistance from the appellant, obtain any outstanding private treatment records.  

3. Contact the following private providers:

a. Audiology & Hearing Aid Division (January 1993);
b. Advanced Hearing Care Center L.L.C.(November 1999);
c. The Morissette Clinic (September 2003, January 2004 and April 2005);
d. Audiology & Hearing Aids - Studio 124(June 2005); and
e. Lister Healthcare Group.

Each provider should be asked to (i) state whether the Maryland CNC test was utilized in testing the appellant's hearing and if so, what was the Maryland CNC percentage was at that time and (ii) provide the exact numbers in decibels for the puretone thresholds for each ear at 500, 1000, 2000, 3000, and 4000 Hertz.

All attempts to seek clarification, and any responses received, must be documented in the claims file.  The appellant should only be contacted if a release form is necessary prior to such action.

4. Then schedule the appellant for a VA examination with a different examiner to determine the nature and etiology of his hearing loss.  All indicated testing should be conducted.  Following a review of the claims file the examiner should opine as to whether it is as least as likely as not (50 percent or greater probability) that bilateral hearing loss had its onset in, or is otherwise related to his periods of ACDUTRA from (a) August 1960 to November 1960 or (b) July 30, 1961 to August 13, 1961, to include as a result of  his documented treatment from August 4-9, 1961.

5. Then, after taking any additional development deemed necessary, readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




